ON APPLICATION FOR REHEARING.
This is, in reality, an application for a rehearing in the case of Ex parte Rebecca Jonas, infra, 64 South. 960. In that case a majority of the members of this court expressed the opinion that the order of removal of the trustee, Harry B. Pake, was not a final de: cree, in that it settled no substantial equity in the cause. In that case this court did not, as is now contended by counsel for appellants on this application for rehearing, indicate that there could be only one final decree in a cause pending in the chancery court within the meaning of section 2837 of the Code of 1907. The contrary was well understood by each member of this court. In truth the opinion in that case places emphasis upon the fact that, for a decree to be final within the meaning of the above section of the Code, it must settle some of the substantial merits or equities in the cause. A majority of the members of this court, however, were and are of the opinion, for the reasons declared in the above case, that, when a trust estate for the benefit of creditors is being administered in the chancery court under the pro*310visions of our statutes, an order removing tbe trustee is a mere incident to tbe administration of tbe trust, in no way concerns any of tbe substantial merits or equities of tbe cause, and is therefore not sucb a final decree as will support an appeal.
2. All of tbe members of this court, however, are of tbe opinion that tbe chancellor was, for tbe. reasons set forth by him in bis order of removal, justified in making tbe order removing tbe trustee.
Tbe application for a rehearing is overruled.
Overruled.